DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/08/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “calculating coordinates of a three-dimensional (3D) point corresponding to each verification point in a world coordinate system using the current external parameter of each camera separately, and calculating a loss function based on the coordinates of the 3D point, the loss function being used to measure an overlay error of calibration of the cameras 
As of Claims 2-6: Claims 2-6 depend from Claim 1 and are allowed as well.

 	As of claim 7: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 7 that includes, “calculating a coordinate of a three-dimensional (3D) point corresponding to each verification point in a world coordinate system using the current external parameter of each cameras separately, and calculating a loss function based on the coordinates of the 3D point, the loss function being used to measure an overlay error of calibration of the cameras under the current external parameter; and performing joint calibration based on the loss function to obtain a target external parameter of each camera.”
As of Claims 8-12: Claims 8-12 depend from Claim 7 and are allowed as well.
 	As of claim 13: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 13 that includes, “calculating a coordinate of a three-dimensional (3D) 10point corresponding to each verification point in a world coordinate system using the current external parameter of each cameras separately, and calculating a loss function based on the coordinates of the 3D point, the loss function being used to measure an overlay error 15of calibration of the cameras under the current external parameter; and performing joint calibration based on the loss function to obtain a target external parameter of each camera.”
As of Claims 14-18: Claims 14-18 depend from Claim 13 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Wang et al. (US 10,666,934) teaches a camera automatic calibration method used to calibrate a plurality of cameras. The method includes performing a determining step to determine a camera to be recalibrated from the plurality of cameras; and performing a processing step to, according to a first projection point set of a plurality of test points in space and a first collection point set of the plurality of test points captured by the camera to be recalibrated, determine a point-to-point matching relationship between the first projection point set and the first collection point set. The first projection point set is a set of two-dimensional points formed in a camera coordinate system when first spatial coordinates, formed by capturing the plurality of test points using cameras other than the camera to be recalibrated, are projected onto the camera to be recalibrated, and the first collection point set is a set of two-dimensional points formed by capturing the plurality of test points using the camera to be recalibrated. The method further includes performing a calculation step to, according to the point-to-point matching relationship, calculate a distance difference between each projection point in the first projection point set and a matching collection point in the first collection point set, and obtain a new calibration parameter of the camera to be recalibrated based on the distance difference; and performing an updating step to update a current calibration parameter of the camera to be recalibrated with the new calibration parameter (See Col. 2, lines 20-45).
KOYAMA et al. (US 2020/0034989) teaches an imaging system calibrates parameters of imaging apparatuses disposed in different positions, the imaging system including: a movement controller that causes a movable object that includes a marker for use in calibration for the imaging apparatuses to move in an imaging area in a three-dimensional space, the imaging area being a common imaging area for the imaging apparatuses; an imaging controller that causes the imaging 
	YU et al. (US 2018/0213218 A1) teaches an image processing equipment and method, for enabling an electronic device having a plurality of image capturing elements installed thereon to capture calibration sample images of a parameter calibration module and verification sample images of a parameter verification module, wherein the parameter calibration module is formed by four calibration identification boards each having a chess board pattern printed thereon and arranged parallelly in a predetermined angle with each other, the parameter verification module is formed by four verification identification boards each having a chess board pattern printed thereon and arranged in parallel with each other, so as for the electronic device to promptly calibrate the intrinsic and extrinsic parameters of the mage capturing elements according to the calibration sample images and then to promptly verify the correctness of the calibrated intrinsic and extrinsic parameters according to the verification sample images (See Abstract).
Reddy et al. (US 11,172,193) teaches FIG. 7 illustrates a flowchart of a method 750 for rendering a programmable calibrating target. In some embodiments, sub-blocks of block 302A (FIG. 4) may be include one or more blocks of method 750. The rendering of the programmable calibrating target may be part of block 406 (FIG. 4) to display the target. Method 750 may include, at block 752, retrieving a pattern, such as pattern 700. The pattern may be a base calibration pattern, which is the first pattern used in a sequence. Or it may be a pattern that is different from the base calibration pattern if the sequence is already running and a different pattern is to be used. Retrieving the pattern may include executing instructions which creates a pattern of colored elements, stripes, boxes, or other geometric shapes. Method 750 may include, at block 754, determining a display size, aspect ratio or resolution of display screen 135. For example, if the resolution is 3800×2160 and the 
				Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697